DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hoffmann “Automatic Detection of Ostia in the Left Atrium”1.
Hoffmann discloses 1. A method for automatic identification and processing of anatomical structure in an anatomical map, comprising: 
calculating a medial-axis tree graph of a volume of an organ of a patient in a computerized anatomical map of the volume; (Hoffmann, Section 2.1, “First, a so-called surface skeleton is computed. This is a 2-D manifold consisting of all points which are center of spheres inscribed by the mesh. Then, the mesh-property is restored and a gradient field is implicitly defined on the surface skeleton.  The surface skeleton points are now moved iteratively along this gradient field until they converge along the singularities of the gradient field which form the so called curve skeleton. The result of this method is a shrunken mesh C = (VC, EC) along the curve-skeleton, see Figure 1(b)”)
(Hoffmann, Section 2.1, “We therefore seek for a subset of points and edges of this curve-skeleton mesh that defines an abstract graph structure which allows to extract the main lines along this mesh.”)
using the identified major branches, identifying in the anatomical map one or more known anatomical opening regions of the volume.  (Hoffmann, Section 2.3, “A decision tree is used to classify the set O of points that belong to an ostium2. In a second stage, this group is split up to points Oleft belonging to a left PV ostium and points Oright of right PV ostia using, again, a trained classifier. C”; see also Fig. 3)

Hoffmann discloses 2. The method according to claim 1, wherein the volume comprises a left atrium of a heart, and the one or more identified opening regions comprise ostia of pulmonary veins.  (Hoffmann, Abstract “heart”; see Fig. 3)

Hoffmann discloses 3. The method according to claim 1, wherein calculating the medial-axis tree graph comprises calculating a medial- axis skeleton graph of the volume, and defining a center point of the medial-axis skeleton graph as a root of the medial-axis tree graph.  (Hoffmann, Section 2.1, “First, a so-called surface skeleton is computed. This is a 2-D manifold consisting of all points which are center of spheres inscribed by the mesh. Then, the mesh-property is restored and a gradient field is implicitly defined on the surface skeleton.  The surface skeleton points are now moved iteratively along this gradient field until they converge along the singularities of the gradient field which form the so called curve skeleton. The result of this method is a shrunken mesh C = (VC, EC) along the curve-skeleton, see Figure 1(b)”; “The root of the tree is defined to be the point r ∈ R 3 of the points in VC that is closest to the distance to the center of gravity of the points of the original mesh M, i.e. r = arg minp∈VC      p − 1 |VM| P p′∈VM p ′       2 . (1)”)

Hoffmann discloses 4. The method according to claim 1, wherein identifying the major branches comprises removing minor and circular branches from the tree graph.  (Hoffmann, Section 2.1, “After removing very short branches, each path from a leave to the root is transformed into a cubic spline curve. The curve is defined as S(t) → x ∈ R 3 where t is the distance along the spline to the center r of the left atrium and x defines the 3-D coordinate with respect to the LA center of gravity which is the origin of the coordinate system.”)

Hoffmann discloses 5. The method according to claim 1, wherein identifying the one or more known anatomical opening regions comprises identifying the opening regions based on posterior-anterior orientations and depths of the opening regions in the anatomical map.  (Hoffmann; see Fig. 3)

Hoffmann discloses 6. The method according to claim 1, and comprising presenting the one or more identified opening regions to a user on the anatomical map.  (Hoffmann; see Fig. 3)

	Claims 12-17 are rejected under similar grounds as claims 1-6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7-9, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Koyrakh (20160055681).
Hoffmann discloses 7. The method according to claim 1, and 
But does not expressly disclose “comprising deriving, in the anatomical map, a cutting curve of an identified known anatomical opening region, and cutting, in the anatomical map, the identified known anatomical opening region along its derived cutting curve.”
Koyrakh discloses “comprising deriving, in the anatomical map, a cutting curve of an identified known anatomical opening region, and cutting, in the anatomical map, the identified known anatomical opening region along its derived cutting curve.” (Koyrahk, abstract, “A method for projecting a 3D surface geometry onto a planar projection comprises: obtaining a 3D geometry of a chamber surface using an algorithm that generates angles and distances between points on the chamber surface that represent mapping information; applying a cutting curve to at least two points on the chamber surface; and at least partially unfolding at least a portion of the chamber surface along the cutting curve to form a planar projection that optimally preserves the angles and distances between points on the chamber surface”; see also [0009])
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to applying a cutting curve as shown by Koyrakh at the identified opening of Hoffmann
The suggestion/motivation for doing so would have been visualize an area of interest.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 


Hoffmann in view of Koyrakh discloses 8. The method according to claim 7, wherein deriving the cutting curve on the anatomical map comprises selecting a point on the map to be included in the cutting curve and using the selected point in deriving the cutting curve.  (Koyrahk, abstract, “A method for projecting a 3D surface geometry onto a planar projection comprises: obtaining a 3D geometry of a chamber surface using an algorithm that generates angles and distances between points on the chamber surface that represent mapping information; applying a cutting curve to at least two points on the chamber surface; and at least partially unfolding at least a portion of the chamber surface along the cutting curve to form a planar projection that optimally preserves the angles and distances between points on the chamber surface”)

Hoffmann in view of Koyrakh discloses 9. The method according to claim 7, wherein the derived cutting curve on the anatomical map is one of a smooth cutting curve and a polygonal cutting curve.  (Koyrahk, abstract, “A method for projecting a 3D surface geometry onto a planar projection comprises: obtaining a 3D geometry of a chamber surface using an algorithm that generates angles and distances between points on the chamber surface that represent mapping information; applying a cutting curve to at least two points on the chamber surface; and at least partially unfolding at least a portion of the chamber surface along the cutting curve to form a planar projection that optimally preserves the angles and distances between points on the chamber surface”, this claim covers all types of cutting curves)

	Claims 18-20 are rejected under similar grounds as claims 7-9. 


Allowable Subject Matter
Claims 10-11,21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www5.informatik.uni-erlangen.de/Forschung/Publikationen/2016/Hoffmann16-ADO.pdf
        2 an opening into a vessel or cavity of the body.